Opinion by
Reeder, J.,
The only question raised for our consideration by the assignments of error is whether there was sufficient testimony ad*415duced upon the trial of this cause to justify its submission to the jury. We think there was. The services were rendered, it was alleged, on behalf of the plaintiff upon the trial of the cause in the court below to the husband of the decedent, and after his death to the decedent herself up to the time of her death upon the promise of the decedent that she would pay her and pay her well for such services. This was testified to by Ella Harris, the plaintiff’s daughter, Dervine Berger, the plaintiff’s son, and Francis Boubel and Mrs. Goldenberg. The credibility of these witnesses was solely a question for the jury. If believed by them their testimony was sufficient to justify the verdict. The court did no more than its duty in submitting the case to them and their verdict is conclusive.
Judgment affirmed.